CAMPBELL, Chief Judge.
Appellant, Vincent V. Hamilton, was found guilty of first degree murder and armed burglary and was sentenced to life, with a twenty-five-year minimum mandatory term for the murder conviction and a five year term for the armed burglary conviction.
Appellant raises three issues of which we find merit in and discuss only the sentencing issue regarding the five-year sentence imposed on the armed burglary conviction that was to be served concurrently with the murder sentence. The guidelines recommended a sentence of two-and-one-half to three-and-one-half years. The court did not offer written reasons for the departure sentence. This was error under Hendrix v. State, 475 So.2d 1218 (Fla.1985); Fla.R. Crim.P. 3.701(b)6; Fla.R.Crim.P. 3.701(d)ll.
Accordingly, while we affirm the convictions, we reverse and remand the sentence on the armed burglary conviction for resen-tencing within the guidelines range.
SCHOONOVER and PATTERSON, JJ., concur.